2019 IL App (1st) 173146

                                                                               THIRD DIVISION
                                                                                 March 20, 2019

                                          No. 1-17-3146


                                           IN THE
                                APPELLATE COURT OF ILLINOIS
                                  FIRST JUDICIAL DISTRICT


CHARLES SHEMPF, as a Member of the Midwest                  )   Appeal from the Circuit Court of
Region of the Laborers’ International Union of North        )   Cook County.
America, and GREAT PLAINS, SOUTHERN AND                     )
CENTRAL ILLINOIS, AND SOUTHWEST ILLINOIS                    )
LABORERS’ DISTRICT COUNCILS,                                )
                                                            )
       Plaintiffs-Appellants,                               )   No. 16 L 50642, consolidated
                                                            )   with No. 16 CH 12963, No. 16
v.                                                          )   CH 12966, and No. 16 CH 13033
                                                            )
HUGO CHAVIANO, Director of Labor, and THE                   )
DEPARTMENT OF LABOR,                                        )
                                                            )
       Defendants-Appellees.                                )   Honorable Thomas Allen,
                                                            )   Judge Presiding.


       JUSTICE ELLIS delivered the judgment of the court, with opinion.
       Presiding Justice Fitzgerald Smith and Justice Cobbs concurred in the judgment and
       opinion.

                                            OPINION

¶ 1    This case involves a dispute under the Prevailing Wage Act (820 ILCS 130/0.01 et seq.

(West 2016)). After the Illinois Department of Labor (the Department) failed to post prevailing

wage rates for 2016 on its website, plaintiffs, Charles Shempf, in his capacity as a member of the

Midwest Region of the Laborers’ International Union of North America, and the Great Plains,

Southern and Central Illinois, and Southwest Illinois Laborers’ District Councils (collectively,
1-17-3146


Shempf), filed a two-count complaint against the Department and its director for administrative

review and mandamus.

¶ 2    The circuit court issued the writ and directed the Department to post the 2016 prevailing

wage rates by May 26, 2017. The Department complied with that order, but with a catch: When

it published the 2016 rates on its website, it stated that the new rates would not go into effect

until June 5, 2017. Shempf’s position was that the published rates should have retroactive effect,

and thus the Department’s inclusion of a prospective effective date did not comply with the writ.

So he filed a document styled as a “Request for Clarification or Rule to Show Cause.”

¶ 3    The trial court denied the motion, believing that it lacked jurisdiction to consider

Shempf’s request, as the motion had been filed more than 30 days after entry of the writ of

mandamus, which had been accompanied by language under Illinois Supreme Court Rule 304(a)

(eff. Mar. 8, 2016). Later, the court dismissed Shempf’s claim for administrative review, ruling

that it lacked subject-matter jurisdiction and that, in any event, the claim had become moot once

the Department posted the 2016 rates.

¶ 4    On appeal, Shempf argues that the circuit court had jurisdiction to consider his motion for

clarification or rule to show cause, as the motion sought enforcement of the mandamus order,

and because he still had the right to seek damages, attorney fees, and costs against the

Department. Second, Shempf says the court erred by dismissing his administrative-review claim.

¶ 5    We view Shempf’s motion for clarification or to issue a rule to show cause as both a

request to modify and a request to enforce the mandamus order. The request to modify the writ

was untimely, as it was a postjudgment motion directed against the judgment that was filed more

than 30 days after entry of the mandamus order and its Rule 304(a) language. The request for

damages and costs were properly denied under the doctrine of sovereign immunity, and the



                                                  2
1-17-3146


request for attorney fees was properly denied as lacking statutory authority. To that extent, we

affirm the trial court’s judgment denying the motion for clarification or rule to show cause.

¶ 6     But the request for a rule to show cause contained within that motion was proper and

timely, as it was a request to enforce the mandamus order and was thus not governed by a 30-day

clock. We vacate the trial court’s judgment to that extent and remand for the limited purpose of

allowing Shempf to present his motion for a rule to show cause.

¶ 7     We affirm the trial court’s dismissal of the administrative-review claim, as the court

properly determined that it lacked subject-matter jurisdiction to hear it. The action of the

Department about which Shempf complained was not a final administrative decision as

contemplated by the Administrative Review Law (735 ILCS 5/3-101 et seq. (West 2016)).

¶ 8                                      BACKGROUND

¶ 9     The Prevailing Wage Act’s purpose is to ensure that laborers employed by public bodies

receive “[n]ot less than the general prevailing rate of hourly wages for work of a similar

character on public works in the locality in which the work is performed.” 820 ILCS 130/3 (West

2016). The intricacies and specifics of how this plays out are unnecessary to detail here, but what

follows is a general overview of how the process typically works, and what happened in this

case.

¶ 10    Each year, public bodies are required to ascertain the prevailing wage, post it, and submit

it to the Department by July 15. See id. § 9. In the preceding month of June, the Department is

required to determine the prevailing wage for each county, too. Id.

¶ 11    Ultimately, the Prevailing Wage Act contemplates that the Department will publish the

prevailing wage rates on its website. Id. At the time of the dispute here, no specific calendar date

was mandated for that publication. (Since then, the General Assembly amended section 9 to



                                                 3
1-17-3146


mandate that the Department publish the rates by August 15 each year. See Pub. Act 100-2, § 5

(eff. June 16, 2017) (amending 820 ILCS 130/9).)

¶ 12   Regardless, according to Shempf, the Department traditionally posted its county-by-

county prevailing wage rates by July 15 of each calendar year. But in 2016, the Department did

not publish those rates on July 15. Instead, it posted this on July 15:

       “The 2015 prevailing wage rates are still in effect until the Department publishes the

       2016 rates. The Department is in the process of determining 2016 rates and expects to

       have them published by late August. July 15 remains the statutory deadline for local

       governments to provide copies of their rates to the Department, but is not the deadline for

       the Department to publish its new rates.”

¶ 13   The Prevailing Wage Act provides that, once the Department publishes the county-by-

county prevailing wage rates on its website, individuals may object to those rates. 820 ILCS

130/9 (West 2016). The Department must give objectors an administrative hearing at which both

the objectors and the Department (or any relevant local public body) will put forth evidence

supporting their respective positions. Id. Ultimately, the Department will make a final

determination as to the proper prevailing wage rate. Id. The objector may seek judicial review of

that final determination under the Administrative Review Law. Id.

¶ 14   When the Department posted the website notice on July 15, 2016, that it was indefinitely

continuing the previous year’s prevailing wage rates until further notice, Shempf’s labor union

filed an objection under section 9 of the Prevailing Wage Act and requested a hearing. The

Department responded that it had not yet posted 2016 prevailing wage rates, so an objection and

request for hearing was premature.

¶ 15   Within a month, Shempf filed this lawsuit, seeking both administrative review of the



                                                  4
1-17-3146


Department’s denial of an administrative hearing and a writ of mandamus to compel the

Department to post updated 2016 rates. 1

¶ 16       In February 2017, the court severed the mandamus claim from the administrative-review

count and set the mandamus claim for expedited review. On May 19, 2017, the court granted

summary judgment to Shempf on his mandamus claim and entered an order mandating that the

Department “shall publish 2016 prevailing wage rates on its website by 5 PM on May 29, 2017.”

The court also included in this order a finding, pursuant to Illinois Supreme Court Rule 304(a)

(eff. Mar. 8, 2016), that there was no just reason to delay enforcement of, or appeal from, that

order.

¶ 17       Three days later, by agreement of the parties, the trial court amended that order to correct

a scrivener’s error and reflect the intended date of May 26, 2017, for the publication of those

rates. 2

¶ 18       On May 26, 2017, the Department posted the 2016 prevailing wage rates on its website.

But the posting stated that these updated prevailing wage rates would apply only to “work

performed on or after June 5, 2017.” (Emphasis added.)

¶ 19       Shempf objected to the strictly prospective effective date. On June 20, 2017—more than

30 days after the May 19 mandamus order—he filed a motion styled a “Request for Clarification

or Rule to Show Cause.” He argued, in essence, that the Department violated the mandamus


           1
           After Shempf filed his complaint, three additional unions and representative members—Robert
Parilli and the International Brotherhood of Electrical Workers Local 134, Martin Flanagan and the
Construction and General Laborers’ District Council of Chicago and Vicinity, and Stanley Simrayh and
the International Union of Operating Engineers, Local 150, AFL-CIO—filed nearly identical lawsuits
against the Department and Chaviano. Those cases were then consolidated with Shempf’s case, but before
Shempf’s case was resolved in its entirety, the plaintiffs in those suits voluntarily dismissed their cases.
         2
           Neither party has claimed that this agreed amendment, which was entered three days after the
original mandamus order, had any effect on any time deadlines that are relevant to this case. The parties
do not dispute that the operative date in considering the trial court’s mandamus order was the original
date of that order—May 19, 2017.


                                                     5
1-17-3146


order by giving the newly published rates prospective application only. (In a later filing, Shempf

requested costs and fees pursuant to section 14-105 of the Code of Civil Procedure, part of the

mandamus statute. See 735 ILCS 5/14-105 (West 2016).)

¶ 20   The Department filed a written response to the motion for clarification or rule to show

cause, arguing that the Department complied with the court’s order and that, in any event, the

circuit court lacked jurisdiction to consider Shempf’s motion. Among other things, the

Department argued that the motion was untimely, having not been filed within 30 days of the

court’s mandamus order, with its Rule 304(a) language.

¶ 21   The trial court denied Shempf’s motion in its entirety. The court stated its agreement with

the Department that it lacked jurisdiction, as the motion was filed more than 30 days after the

entry of the mandamus order:

       “Well, here is the problem, okay? I don’t have jurisdiction. 30 days is done. It’s out the

       door. So I’m denying your motion. There’s nothing I can do. So now the new law is in

       effect, we’ll see what happens with the—you know, see what tricks they can pull on that

       one.”

¶ 22   In September 2017, Shempf filed a motion for summary judgment on its administrative

review claim. The motion also contained a requested for reasonable expenses and attorney fees

pursuant to section 10-55(c) of the Illinois Administrative Procedure Act. See 5 ILCS 100/10-

55(c) (West 2016). In response, the Department argued both that the administrative-review claim

was moot—as the Department had now published the new rates—and that the court lacked

subject-matter jurisdiction over that claim, because the Department’s refusal to hold a hearing

was not a final administrative decision subject to administrative review.

¶ 23   The circuit court denied Shempf’s motion for summary judgment and dismissed the



                                                6
1-17-3146


administrative-review count. The court agreed with the Department that its denial of a hearing

did not constitute a final administrative decision:

               THE COURT: Well, now we’re talking about the narrow focus of the

       administrative review count, their complaint for administrative review, and that is, it was

       their decision—or it was their action in posting on the Internet saying basically stay

       tuned, the jury is still out, we don’t have the rates but they’re coming. Whether that’s a

       final administrative decision, okay, right?

                                                      ***

               In my judgment, it is not a final administrative decision and, therefore, the

       complaint for administrative review is denied and dismissed ***.”

¶ 24   This timely appeal followed.

¶ 25                                        ANALYSIS

¶ 26   Shempf raises two arguments on appeal. First, the court erred by finding that it lacked

jurisdiction to consider his motion for clarification or rule to show cause regarding the court’s

mandamus order. Second, the court erred by dismissing his claim for administrative review.

¶ 27                                              I

¶ 28   We begin with the denial of Shempf’s motion for clarification or rule to show cause. And

we start with basic principles.

¶ 29   First, the order granting summary judgment to Shempf, and entering a writ of mandamus

against the Department, was a final judgment. It disposed of the rights of the parties in their

entirety as to the mandamus count. See Blumenthal v. Brewer, 2016 IL 118781, ¶ 25 (final

judgment is one that disposes of rights of parties either “upon the entire controversy or upon




                                                  7
1-17-3146


some definite and separate part thereof”). 3

¶ 30   That left, of course, the administrative-review count still pending in the trial court.

Normally, when, as here, a final judgment does not dispose of the case in its entirety, that order

may be revisited by the trial court at any time before the entry of a judgment that disposes of the

case as to all claims and all parties. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016) (“any judgment

that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the parties

is not enforceable or appealable and is subject to revision at any time before the entry of a

judgment adjudicating all the claims, rights, and liabilities of all the parties”). A court could, for

example, reconsider an earlier final judgment and vacate or modify it. See Westfield Insurance

Co. v. West Van Buren, LLC, 2016 IL App (1st) 140862, ¶ 25; Stevens v. Village of Oak Brook,

2013 IL App (2d) 120456, ¶ 37.

¶ 31   But the trial court’s order included language under Rule 304(a), indicating that there was

no just reason to delay enforcement of or appeal from its order. With the inclusion of that

language, the judgment on the mandamus count became not only final but final, enforceable, and

appealable. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). Appealable, meaning either party had 30

days to appeal that final judgment or forfeit appellate review. See id.(incorporating time limit for

filing notice of appeal in Illinois Supreme Court Rule 303(a) (eff. Jan. 1, 2015)); Tuna v. Airbus,

S.A.S., 2017 IL App (1st) 153645, ¶ 26. And enforceable, meaning if a party wanted to file a

postjudgment motion directed against that final judgment, it was required to do so within 30

days. See Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016) (incorporating tolling provisions for filing of

postjudgment motions in Illinois Supreme Court Rule 303(a) (eff. Jan. 1, 2015)); 735 ILCS 5/2-


       3
         Shempf does suggest that the judgment on the mandamus count was not “final” in that he
requested fees and costs in that count, and that request had not yet been resolved. But that count said
nothing about fees or costs. The mandamus ruling was clearly a final judgment.


                                                   8
1-17-3146


1203 (West 2016) (30-day deadline for postjudgment motions directed against judgment);

Waugh v. Morgan Stanley & Co., 2012 IL App (1st) 102653, ¶¶ 51, 53 (Rule 304(a) finding

accompanying final judgment did not divest trial court of jurisdiction to vacate or modify

judgment within 30 days of judgment, as long as no notice of appeal had been filed in interim).

¶ 32   But once 30 days had elapsed from the entry of the court’s mandamus order, with its Rule

304(a) language, the trial court’s final judgment was carved in stone. Neither party had the right

to appeal that order, nor would a postjudgment motion be timely. There was no longer any

occasion to challenge that ruling via a motion to reconsider, vacate, or modify.

¶ 33   Separate and apart from motions to vacate or modify final judgments are motions to

enforce those judgments. Courts typically enforce orders by way of contempt proceedings.

Computer Teaching Corp. v. Courseware Applications, Inc., 191 Ill. App. 3d 203, 206 (1989).

And a petition for a rule to show cause is the very method by which a party seeks enforcement of

a court order, by bringing to the court’s attention the opposing party’s alleged violation of that

order. In re Marriage of LaTour, 241 Ill. App. 3d 500, 508 (1993).

¶ 34   Unlike motions to vacate or modify a final judgment, a motion to enforce a final

judgment is not limited by a 30-day postjudgment period. The court has “inherent authority” to

enforce its judgments, regardless of how much time has passed since the entry of judgment.

County of Cook v. Illinois Fraternal Order of Police Labor Council, 358 Ill. App. 3d 667, 671-

72 (2005); see also In re Marriage of Allen, 343 Ill. App. 3d 410, 412-13 (2003) (trial court

“retains indefinite jurisdiction to enforce” its judgments). Indeed, “[a]s long as the trial court has

jurisdiction over the parties and subject matter, the trial court has jurisdiction to enter an order of

contempt.” Computer Teaching Corp., 191 Ill. App. 3d at 206.

¶ 35   There is no dispute about any of these principles here. The parties agree that Shempf’s



                                                   9
1-17-3146


motion for clarification or rule to show cause was filed more than 30 days after entry of the writ

of mandamus and summary judgment in Shempf’s favor; they agree that a motion to modify

would be untimely in this instance;, and they agree that motions to enforce are not governed by a

deadline. The dispute here is simply over the substance of the motion Shempf filed. The

Department says the motion for clarification or rule to show cause was an attempt to modify the

writ and was thus untimely. Shempf argues that his motion was a motion to enforce the writ and

thus was not constrained by a 30-day window.

¶ 36   It is not entirely clear what Shempf meant by asking for “clarification.” We say that

because, while the title and introductory sentence mentioned a request for “clarification,” the

body of the (rather short) motion did not elaborate on this point whatsoever. It merely argued

that the Department’s application of a prospective effective date violated the letter and spirit of

the court’s mandamus order. Then, in its conclusion sentence—the “wherefore” clause—Shempf

prayed for “clarification of the posting effective date.” But clarification by whom? The

Department? Or the court?

¶ 37   Shempf says that he was seeking an order that the Department clarify, in its posting, that

the dates were retroactive. It would be a better reading of the motion, however, to conclude that

Shempf was asking the court to clarify that the posted wage rates should be retroactive in

application. But because the original mandamus order didn’t say that, asking the court to

“clarify” that point would be asking the trial court to modify its original mandamus order to that

level of specificity. See Burnidge Corp. v. Stelford, 309 Ill. App. 3d 576, 579 (2000) (motion to

“clarify” was, in substance, motion to reconsider and modify judgment order). It would be a

request for modification that had to be made within 30 days of entry of judgment. Id. Thus, to the

extent that the motion could be so interpreted, it was untimely and properly denied.



                                                 10
1-17-3146


¶ 38   But it ultimately makes no difference what Shempf meant by his reference to

“clarification” because, in any event, there is no question that Shempf was also seeking

enforcement of the court’s order by way of a rule to show cause. The motion was styled in the

alternative, a “Request for Clarification or Rule to Show Cause,” as was the prayer for relief. In

the introductory sentence of the motion, Shempf wrote that, in addition to “clarification,” he was

seeking a “Rule to Show Cause why Defendants Illinois Department of Labor should not be held

in contempt of court for failure to follow the order of this Court.”

¶ 39   And the substance of Shempf’s motion likewise indicated that at least one of the things

he was seeking was a rule to show cause to enforce the court’s order. For example, the motion

claimed that the Department flouted the trial court’s order by giving the prevailing wage rate

prospective application only, despite the fact that it was “clear that the court expected [the

Department] to post the 2016 prevailing wage *** without equivocation, knowing that it could

be retroactively applied in order to protect workers’ rights as intended by the Act.” Shempf wrote

that, “while [the Department] partially followed the Court’s order,” it “exceeded [its] authority

and the clear intent of this court” by giving prospective application only to the prevailing wage

rates.” This prospective effective date, Shempf argued, “thwart[ed] the intent of this Court’s

mandamus.”

¶ 40   Whether he was correct in his interpretation of the court’s mandamus order is beside the

point. This portion of his motion clearly indicated that the Department had violated the trial

court’s order to the extent it made the wage rates prospective only, and Shempf was seeking a

rule to show cause why the Department should not be held in contempt for that violation.

¶ 41   This portion of Shempf’s motion could only be viewed as a motion to enforce the trial

court’s ruling. Its inclusion alongside an improper motion for modification does not change that



                                                 11
1-17-3146


fact. Had Shempf filed two motions simultaneously—one for modification and one for a rule to

show cause—there would be no question that the former would be time-barred and the latter

timely. The fact that the two requests were cobbled together in one motion is simply a matter of

form, not substance. See Five Mile Capital Westin North Shore SPE, LLC v. Berkadia

Commercial Mortgage, LLC, 2012 IL App (1st) 122812, ¶ 15 (court will focus on substance, not

form, of motion); Shutkas Electric, Inc. v. Ford Motor Co., 366 Ill. App. 3d 76, 81 (2006)

(same). Thus, to the extent that the motion sought enforcement of the trial court’s order via a rule

to show cause, it was not untimely and should have been considered.

¶ 42    We express no opinion on Shempf’s reading of the trial court’s mandamus order. Our

decision is unrelated to the merits of his motion. The trial court, in the first instance, is in the best

position to interpret its mandamus order, determine whether the Department violated it, and

decide whether a contempt finding is appropriate. We simply hold that the trial court had

jurisdiction to consider the portion of Shempf’s motion that sought a rule to show cause, and

only that portion of the motion. We thus vacate the trial court’s ruling and remand for

consideration of that portion of Shempf’s motion only.

¶ 43                                               II

¶ 44    Next, we consider Shempf’s appeal of the circuit court’s order dismissing his claim for

administrative review, which sought judicial review of the Department’s “decision” to deny

Shempf’s request for a hearing pursuant to section 9 of the Prevailing Wage Act.

¶ 45    The Prevailing Wage Act adopts the Administrative Review Law (735 ILCS 5/3-101

et seq. (West 2016)). See 820 ILCS 130/9 (West 2016). The Administrative Review Law applies

to “administrative decisions,” which are defined as “any decision, order or determination of any

administrative agency rendered in a particular case, which affects the legal rights, duties or



                                                   12
1-17-3146


privileges of parties and which terminates the proceedings before the administrative agency.”

735 ILCS 5/3-101 (West 2016). “Such determinations contemplate an adversarial proceeding

involving the parties, a hearing on the controverted facts, and an ultimate disposition rendered by

an impartial fact finder.” O’Rourke v. Access Health, Inc., 282 Ill. App. 3d 394, 401 (1996). If

there is no final administrative decision to review, the circuit court lacks subject-matter

jurisdiction. Id.

¶ 46    To briefly reiterate: Section 9 of the Prevailing Wage Act contemplates that the

Department will publish a prevailing wage rate, after which time affected individuals may object

and demand a public hearing. 820 ILCS 130/9 (West 2016). At that hearing, the Department and

any affected individuals will introduce evidence in support of their respective positions. Id. The

Department then rules on the written objection and makes “such final determination” that it

believes warranted, promptly files a certified copy of that “final determination,” and serves it on

all parties to the hearing. Id. This “final determination” must be rendered within 30 days of the

hearing. Id. This “final determination” shall be final and binding, unless an aggrieved individual

challenges it in court pursuant to the Administrative Review Law. Id.

¶ 47    The final administrative decision contemplated here, then, is the determination of the

proper prevailing wage rate, after publication, a hearing, and a post-hearing determination. But

when Shempf sought administrative review, the Department hadn’t published new prevailing

wage rates. His complaint was that, after he objected to the Department’s failure to do so, the

Department had refused to hold a hearing under section 9—an action that would begin the

hearing process that would ultimately lead to a final administrative decision.

¶ 48    The denial of a hearing was not, itself, a final administrative decision. The Department’s

refusal to hold a hearing did not fix the rights of the parties or terminate the proceedings before



                                                 13
1-17-3146


the Department. The proceedings had not yet even begun, as the Department had not published

the initial wage rates, much less entertained any objections to them via a hearing process. It was

not an “administrative decision” as contemplated by the Administrative Review Law.

¶ 49   Shempf was obviously frustrated by what he viewed as the Department dragging its feet

in publishing prevailing wage rates. A suit for mandamus, seeking to compel the Department to

take that first step, was a viable option that he successfully employed. But a claim for

administrative review was not. There was no final administrative decision for the trial court to

review, and the court thus properly determined that it had no subject-matter jurisdiction to

consider that claim. We affirm that ruling.

¶ 50                                            III

¶ 51   Finally, we consider Shempf’s request for damages, attorney fees, and costs. To the

extent that Shempf seeks fees or costs pursuant to the administrative-review count, any such

claim is moot, as the administrative-review count was properly dismissed for lack of jurisdiction.

¶ 52   But Shempf also claims entitlement to damages, fees, and costs as to the mandamus

count. Section 14-105 of the Code of Civil Procedure, the mandamus statute, provides that: “If

judgment is entered in favor of the plaintiff, the plaintiff shall recover damages and costs.” 735

ILCS 5/14-105 (West 2016). Section 10-55 of the Administrative Procedure Act allows for

attorney fees in any action where an “administrative rule” is “invalidated.” 5 ILCS 100/10-55(c)

(West 2016). At various points throughout his opening and reply brief, Shempf has relied on

both statutes as bases for damages, fees, and costs. The State raises several reasons why these

remedies were properly denied by the trial court.

¶ 53                                             A

¶ 54   The Department raises the bar of sovereign immunity, which generally prohibits suits



                                                14
1-17-3146


against the State. See Ill. Const. 1970, art. XIII, § 4 (abolishing sovereign immunity but allowing

General Assembly to impose it by law); 745 ILCS 5/1 (West 2016) (generally providing that

suits against State are barred). Suits compelling directors of a state agency to take an affirmative

action they are required to take is not barred by sovereign immunity, because directors are

presumed and expected to follow the law and the constitution, and a suit requiring them to do so

is not considered a suit against the “State.” Senn Park Nursing Center v. Miller, 104 Ill. 2d 169,

189 (1984); City of Springfield v. Allphin, 74 Ill. 2d 117, 124 (1978). That, presumably, is why

the Department is not raising sovereign immunity against the mandamus count itself, which

merely sought to order the Department’s director to do something he was required by law to

do—publish the prevailing wage rates for 2016.

¶ 55    But seeking monetary relief against a state agency is a different matter altogether. Claims

for money damages against the State are generally barred unless the State has consented to

them—unless by law, sovereign immunity has been waived. That waiver will not be lightly

assumed; it must be “clear and unequivocal.” (Internal quotation marks omitted.) In re Special

Education of Walker, 131 Ill. 2d 300, 303 (1989). The waiver must be expressed “in affirmative

statutory language.” Id. at 304.

¶ 56    Statutes that generally allow for fees or costs to prevailing parties, but do not expressly

refer to the State, do not waive sovereign immunity. Id. Even a statute requiring a “governmental

entity” to pay postjudgment interest was not deemed a waiver of sovereign immunity; even

though the State obviously qualifies as a “governmental entity,” the State was not expressly

identified in the statute. Id.

¶ 57    As to Shempf’s claim that he is entitled to “damages,” as we noted earlier, the mandamus

statute itself provides that “[i]f judgment is entered in favor of the plaintiff, the plaintiff shall



                                                   15
1-17-3146


recover damages and costs.” 735 ILCS 5/14-105 (West 2016). But it doesn’t expressly provide

for recovery against the State. So it’s not a waiver of sovereign immunity.

¶ 58   And in any event, we have held that statute to be procedural in nature, allowing for

damages only if independently authorized elsewhere by law. Beaver Glass & Mirror Co. v.

Board of Education of Rockford School District No. 205, 59 Ill. App. 3d 880, 884-85 (1978).

Shempf can point to no such independent authority, no statute that independently provides for

damages against the State in this context.

¶ 59   Certainly not the Prevailing Wage Act. That act says nothing about obtaining monetary

relief against the Department. It allows employees to seek wage-loss damages against

contractors who do not pay them a prevailing wage. See 820 ILCS 130/11 (West 2016). But

nothing in the Prevailing Wage Act permits damages against the Department, itself.

¶ 60   We do not mean to suggest that the payment of money can never be a part of a mandamus

action. Sometimes, the duty a mandamus claim seeks to impose on an agency director is, itself, a

duty involving the payment of money. For example, a state agency pays a Medicaid provider,

pursuant to a state Medicaid plan and contract, for its services. If the Medicaid provider believes

that the agency is paying the wrong reimbursement rate under the State plan, it may seek a

mandamus to compel the state agency director to pay the proper rate. Sovereign immunity would

pose no bar. But that’s because the focus remains on compelling the director, from that moment

forward, to perform a clear legal duty, one that just happens to involve the payment of money.

See Senn Park, 104 Ill. 2d at 189.

¶ 61   But that is not our case. For one thing, unlike the state agency in Senn Park, the

Department does not pay anyone a prevailing wage. It has no contracts with laborers. It merely

decides what that wage is and publishes it. That duty has nothing to do with the direct payment



                                                16
1-17-3146


of money. Units of local government pay the wages, based on those rates. And the Prevailing

Wage Act, as we’ve just noted, permits suits against those public bodies for underpayment of

wages. 820 ILCS 130/11 (West 2016). And second, Shempf is seeking past damages—wages

lost by laborers in 2016 because the Department didn’t post the 2016 rates in a timely manner.

Seeking past damages caused by an agency’s failure to act is categorically different than

compelling the agency director, going forward, to take an action he or she is required to take.

The former is barred by sovereign immunity; the latter is not.

¶ 62   So any claim for “damages” against the Department is barred by sovereign immunity.

¶ 63   What is true for damages against the State is likewise true for claims for costs against the

State. To repeat, “[s]tatutes which in general terms authorize imposing costs in various actions or

proceedings but do not specifically refer to the State are not sufficient authority to hold the State

liable for costs. The State’s consent to the imposition of costs against it must appear in

affirmative statutory language.” Department of Revenue v. Appellate Court, 67 Ill. 2d 392, 396

(1977); see also Walker, 131 Ill. 2d at 304.

¶ 64   Thus, a statute that generally allowed a prevailing appellee to recover costs of its appeal,

without specifically referencing that costs could be recovered against the State, did not render the

State liable for costs. Department of Revenue, 67 Ill. 2d at 398. Likewise, a statute that awarded

fees to prevailing parties in a custody or child-support hearing did not affirmatively reference the

State and thus was not a waiver of sovereign immunity that would compel a state agency to bear

the costs of suit. Williams v. Davenport, 306 Ill. App. 3d 465, 470 (1999). Shempf’s claim for

costs is barred by sovereign immunity, too.

¶ 65                                              B

¶ 66   That leaves Shempf’s claim for attorney fees. The general rule in Illinois—modestly



                                                 17
1-17-3146


styled the “American rule”—is that each party is liable for its own fees and costs. Village of

Glenview v. Zwick, 356 Ill. App. 3d 630, 636 (2005). That remains true unless a contract between

the parties provides for the recovery of fees (not relevant here) or a statute provides for a

prevailing party to recover fees. Id. (There are rare other exceptions not relevant here.)

¶ 67   The mandamus statute we discussed above does not specifically provide for attorney fees,

and we have refused to read that remedy into it. See Wayne Township Board of Auditors,

Du Page County v. Vogel, 68 Ill. App. 3d 714, 720 (1979) (earlier version of section 14-105 (Ill.

Rev. Stat. 1975, ch. 87, ¶ 5) does not provide for award of attorney fees to prevailing plaintiff).

Nor, for the reasons previously explained, could section 14-105 be read as a waiver of sovereign

immunity, in any event.

¶ 68   But Shempf says he’s entitled to attorney fees under section 10-55(c) of the

Administrative Procedure Act. See 5 ILCS 100/10-55(c) (West 2016). That statute allows for

attorney fees if an “administrative rule” is “invalidated by a court.” Id. That statute doesn’t

affirmatively mention the State, either—but then again, only state agencies can promulgate

administrative rules (see id. §§ 1-20, 1-70), so the fee-shifting provision in section 10-55(c)

couldn’t apply to anyone but a state actor. There is at least a colorable argument, in other words,

that sovereign immunity does not bar attorney fees against the State under section 10-55(c). See

Ackerman v. Department of Public Aid, 128 Ill. App. 3d 982, 984 (1984).

¶ 69   Still, Shempf has no basis for seeking attorney fees from the Department, because no

“administrative rule” was “invalidated” by the court’s mandamus order. The gist of the

mandamus count was that the Department had denied Shempf a hearing on the Department’s

non-publication of its prevailing wage rates. The denial of a hearing could not remotely be

considered an “administrative rule.” And even if we interpreted the publication of prevailing



                                                 18
1-17-3146


wage rates as a “rule” under the Administrative Procedure Act (see 5 ILCS 100/1-70 (West

2016)), an issue we need not decide, the whole point of the mandamus count was that the

Department hadn’t published those rates yet. The court ruled that the Department had violated

the law by its inaction, and it ordered the Department to take action as required by law, but

nothing that the court did could remotely be viewed as invalidating an agency rule. Absent a

statutory entitlement to them, Shempf has no basis for seeking attorney fees.

¶ 70    Thus, to the extent that the trial court’s dismissal of this matter had the effect of denying

Shempf’s claim for damages, attorney fees, and costs to Shempf, we find no error and affirm it,

even if it was not the basis for the trial court’s judgment. See BDO Seidman, LLP v. Harris, 379
Ill. App. 3d 918, 923 (2008) (reviewing court may affirm on any basis in record, regardless of

whether it was basis for trial court’s ruling).

¶ 71                                              IV

¶ 72    One final note: Everything we have said in section III of our opinion relates to Shempf’s

ability to recover damages, attorney fees, and costs in the context of Shempf having prevailed on

the mandamus count. We have held that he has no right to seek damages, fees, or costs against

the State arising from his victory on the mandamus count.

¶ 73    But earlier, we ordered a remand for the limited purpose of hearing Shempf’s motion for

a rule to show cause. That’s a postjudgment enforcement motion that could, theoretically, invoke

the trial court’s contempt powers. And those enforcement powers, of course, could include the

imposition of sanctions, fees, and costs, among other remedies.

¶ 74    We have no idea how the trial court will rule on this enforcement motion, and we express

no opinion on how it should rule, but we recognize the possibility that the court may find the

Department in contempt for publishing wage rates with a prospective effective date. If so, the



                                                  19
1-17-3146


court would ordinarily have at its disposal any number of remedies, including the imposition of

money sanctions, attorney fees, and costs. Whether sovereign immunity would bar such remedies

in the context of a postjudgment enforcement order has not been briefed, and it would be

premature for us to decide that question without a foundational predicate.

¶ 75   And in the event things reached that stage on remand, and the court in some way took

issue with how the Department posted its prevailing wage rates, Shempf might have an argument

that the court’s order would be the equivalent of the court “invalidating” an “administrative rule”

of the Department, thus giving him the right to seek fees and costs under section 10-55(c) of the

Administrative Procedure Act (5 ILCS 100/10-55(c) (West 2016)). Without having any idea how

the trial court might rule, it would be premature for us to weigh in on that question, as well.

¶ 76   We merely emphasize that none of our discussion in section III above should be read as

resolving these questions in the context of an enforcement motion invoking the court’s contempt

powers. If it gets to that point in the trial court on remand, nothing we have said will prevent the

parties from litigating questions such as sovereign immunity, the applicability of section 10-

55(c), or any other arguments it may raise.

¶ 77                                      CONCLUSION

¶ 78   We vacate the judgment denying Shempf’s motion for clarification or rule to show cause

insofar as the court found that it lacked jurisdiction to hear Shempf’s motion for a rule to show

cause. We remand for the limited purpose of allowing Shempf to present the motion for a rule to

show cause. We otherwise affirm that judgment, including the denial of damages, attorney fees,

and costs. We likewise affirm the judgment dismissing the administrative-review claim.

¶ 79   Affirmed in part, vacated in part, and remanded with directions.




                                                 20